DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-15, 17-24, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2013/0091813) and Conrad (6,782,585).
Regarding Claim 1, Smith teaches a  cleaner (Ref. 2, Fig. 1, [0083]) comprising: 
a suction unit (Ref. 12, [0083], Fig. 1) configured to guide air into the cleaner; 
5a suction motor (Ref. 16, Fig. 2, [0084]) configured to generate suction force to thereby draw air into the cleaner through the suction unit (Fig. 9B), the suction motor comprising an impeller (Ref. 18, Fig. 2, [0003]) configured to rotate about a rotary shaft (Ref. 20, Fig. 2, [0078]) extending in an axial direction of the suction motor (Ref. 21, [0084], Fig. 2); 
a discharge cover (Ref. 30 & 121, Fig. 2 & 4, [0085]) that is disposed at an upper side (See Figure below) of the impeller (Ref. 18, Fig. 2) and defines an external appearance of the cleaner (Fig. 1); and 
10a dust separation unit (Ref. 8, Fig. 1, [0084]) comprising: 
a first cyclone unit (Ref. 160, [0104], Fig. 9A) configured to separate dust from air that is guided into the cleaner through the suction unit (Fig. 9B), and 
a second cyclone unit (Ref. 150, Fig. 9A, [0104]) disposed at a lower side of the suction motor (Fig. 9A) configured to separate dust from air that is discharged from the first cyclone unit (Fig. 9d, [0104]), 
wherein the impeller is located between the discharge cover and the suction motor in the axial direction of the suction motor (Fig. 2), and 
wherein a circumferential surface of the discharge cover (Ref. 30 & 121, Fig. 2 & 4, [0085]) surrounds an extension line of the rotary shaft of the impeller (Fig. 2).
Smith fails to explicitly teach the second cyclone unit disposed at a lower side of the suction motor such that at least a portion of the second cyclone unit overlaps with the suction motor in the axial direction of the rotary shaft.  Conrad teaches a vacuum cleaner with two cyclones and can be considered analogous art because it is within the same field of endeavor.  Conrad further teaches the second cyclone unit (Ref. 62, Fig. 3)disposed at a lower side of the suction motor such that at least a portion of the second cyclone unit overlaps with the suction motor in the axial direction of the rotary shaft (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second cyclone unit, as taught by Smith, such that at least a portion of the second cyclone unit overlaps with the suction motor, as taught by Conrad, since such a modification is merely an alternate equivalent structure to filter the airflow before exhausting.  

    PNG
    media_image1.png
    285
    508
    media_image1.png
    Greyscale


Regarding Claim 2, Smith as modified teaches the limitations of Claim 1, as described above, and further teaches wherein the discharge cover defines a receiving portion (Ref. 30&36, Fig. 2, [0079]) 20having a ring shape (Ref 30, Fig. 4, [0079]) that surrounds the extension line of the rotational axis of the impeller and extends along the circumferential surface of the discharge cover, and wherein the receiving portion extends parallel to the axial direction of the suction motor (Fig. 3).

Regarding Claim 14, Smith teaches a cleaner (Ref. 2, Fig. 1, [0083]) comprising: 
a suction unit (Ref. 12, [0083], Fig. 1) configured to guide air into the cleaner; 
a suction motor (Ref. 16, Fig. 2, [0084]) configured to generate suction force to thereby draw air into the cleaner through the suction unit (Fig. 9B); 
a dust separation unit (Ref. 8, Fig. 1, [0084]) comprising: 
a first cyclone unit (Ref. 160, [0104], Fig. 9A) configured to separate dust from air that is guided into the cleaner through the suction unit, and 
a second cyclone unit (Ref. 150, Fig. 9A, [0104]) configured to separate dust from air that is discharged from the first cyclone unit (Fig. 9d, [0104]); and 
a discharge cover (Ref. 30 & 121, Fig. 2 & 4, [0085]) that is disposed at an upper side (See Figure below) of the suction motor and defines an external appearance of the cleaner, 
wherein the discharge cover is spaced apart from the suction motor, and wherein an upper space is defined between the discharge cover and the suction motor to provide an air flow space (See annotated fig. below; Fig. 9E shows the air flow passage is connected thereby an airflow space will be created). 
Smith fails to explicitly teach the second cyclone unit disposed at a lower side of the suction motor such that at least a portion of the second cyclone unit overlaps with the suction motor in the axial direction of the rotary shaft.  Conrad teaches a vacuum cleaner with two cyclones and can be considered analogous art because it is within the same field of endeavor.  Conrad further teaches the second cyclone unit (Ref. 62, Fig. 3) disposed at a lower side of the suction motor such that at least a portion of the second cyclone unit overlaps with the suction motor in the axial direction of the rotary shaft (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second cyclone unit, as taught by Smith, such that at least a portion of the second cyclone unit overlaps with the suction motor, as taught by Conrad, since such a modification is merely an alternate equivalent structure to filter the airflow before exhausting.

    PNG
    media_image2.png
    356
    805
    media_image2.png
    Greyscale


Regarding Claim 15, Smith teaches the limitations of Claim 14, as described above, and further teaches a housing (Ref. 27, 60 and 62, [0079 & 0083], Fig. 2&3, See annotated below) that receives the suction motor (Fig. 2), and35Attorney Docket No.: 20519-0303010 Client Ref. No.: 17DSG014USO1C8C1/ P017-00060USC8C1wherein the discharge cover is configured to couple to and separate from the housing (Fig. 2 annotated below shows where the discharge cover is configured to separate from the housing).

    PNG
    media_image3.png
    526
    621
    media_image3.png
    Greyscale


Regarding Claim 17, Smith teaches the limitations of Claim 14, as described above, and further teaches wherein the suction motor comprises an impeller (Ref. 18, Fig. 3, [0003], [0078]), 10and wherein the upper space is defined between the impeller and the discharge cover (Fig. 2).
Regarding Claim 18, Smith teaches the limitations of Claim 17, as described above, and further teaches wherein the impeller is disposed at an upper side of the suction motor (Fig. 3 &2, Ref. 18).

Regarding Claim 19, Smith teaches the limitations of Claim 18, as described above, and further teaches wherein the discharge cover defines an air exit (Ref. 30, Fig. 2, [0105], Fig. 9F) configured to discharge air that has passed through the suction motor, and wherein the air exit is defined at a position radially outward relative to a radial end of the upper space with respect to a rotational axis of the impeller (Ref. 21, Fig. 2, [0078]).

Regarding Claim 20, Smith teaches the limitations of Claim 14, as described above, and further teaches wherein the first cyclone unit is configured to generate cyclonic flow about a cyclonic axis (Ref. 21, Fig. 2, Fig. 9D) passing through the upper space.

Regarding Claim 21, Smith teaches the limitations of Claim 20, as described above, and further teaches wherein the cyclonic axis of the cyclonic flow (Ref. 21, Fig. 2, [0084]) extends through a top surface of the discharge cover (Fig. 3).

Regarding Claim 22, Smith teaches the limitations of Claim 14, as described above, and further teaches a pre-filter (Ref. 40, Fig. 3, [0080]) configured to filter air and provide filtered air to the suction motor, wherein the upper space is defined between the pre-filter and the suction motor (Fig. 2).

Regarding Claim 23, Smith teaches the limitations of Claim 15, as described above, and further teaches a pre-filter (Ref. 40, Fig. 2, [0079]) that is configured to filter air and to surround the suction motor inside 10the housing (Fig. 2 and 3), and wherein the suction motor is configured to receive, through the pre-filter, air that has passed through the second cyclone unit (Fig. 9E).

Regarding Claim 24, Smith teaches the limitations of Claim 23, as described above, and further teaches wherein an upper surface (Fig. 2) of the pre-filter is 15configured to be positioned between the discharge cover and the suction motor (Fig. 2).

Regarding Claim 30, Smith teaches the limitations of Claim 23, as described above, and further teaches wherein the suction motor is configured to receive air through a side surface of the pre-filter (Ref. 16, Fig. 9E, Fig. 2) disposed between the suction motor and the 15housing.

Regarding Claim 31, Smith teaches the limitations of Claim 24, as described above, and further teaches wherein the upper space is defined between the upper surface of the pre-filter (Ref. 40) and the suction motor (Ref. 16, Fig 2).

Claims 3-6, 9-12, 16, 28, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1,2, 14, 15, 17-24, 27, 30, & 31 above, and further in view of Ruben (2013/0219654, "Ruben").
Regarding Claim 3, Smith teaches the limitations of Claim 2, as described above, and although Smith teaches the concept of a high efficiency filter located downstream of the fan before the air flow leaves the vacuum cleaner [0007], Smith fails to explicitly teach the exhaust filter.  Ruben teaches a cleaner with a nozzle, cyclone, and dirt collector and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to separate dirt and dust that is sent through the nozzle.  
Ruben teaches an exhaust filter (Ref. 62, [0024]) that is configured to be received in the receiving portion and surrounds the extension line of the rotational axis of the impeller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner, as taught by Smith, with an exhaust filter, as taught by Ruben, to better clean and filter the air that is leaving the vacuum.

Regarding Claim 4, Smith in view of Ruben teaches the limitations of Claim 3, as described above, and Smith further teaches wherein the discharge cover covers the upper side of the impeller (Ref. 30, Fig. 2, [0105]), 
wherein an upper surface of the discharge cover (Ref. 30, Fig. 2, [0079]) is spaced apart from the impeller in the axial direction of the suction motor (Fig. 2, Ref. 21), the extension line of the rotational axis (Ref. 21, Fig. 2, [0078]) of the 10impeller passing through the upper surface of the discharge cover, and 
wherein the receiving portion is radially spaced apart from the extension line (Fig. 3) of the rotational axis the impeller.

Regarding Claim 5, Smith in view of Ruben teaches the limitations of Claim 4, as described above, and Smith further teaches wherein an upper space (Ref. 30, See Figure Below) is defined between the 15impeller and the discharge cover, the receiving portion surrounding the upper space.

    PNG
    media_image4.png
    196
    576
    media_image4.png
    Greyscale

Figure 2, Smith

Regarding Claim 6, Smith in view of Ruben teaches the limitations of Claim 4, as described above, and Smith further teaches a pre-filter (Ref. 40, Fig. 3, [0080]) having a surface (Fig. 3) configured to surround the extension line of the rotational axis of the impeller (Fig. 4).

Regarding Claim 9, Smith in view of Ruben teaches the limitations of Claim 4, as described above, and Smith further teaches a pre-filter (Ref. 40, Fig. 2, [0080]) configured to surround a 5portion of the suction motor (Fig. 3).

Regarding Claim 10, Smith in view of Ruben teaches the limitations of Claim 4, as described above, and Smith further teaches a housing (Ref. 27, [0079], Fig. 3) that receives the suction motor, the discharge cover being configured to couple to and separate from the housing; and 10
a pre-filter (Ref. 90 Fig. 3, [0079]) configured to be disposed between the housing and the discharge cover (Ref. 31, [0106], Fig. 2), the pre-filter being configured to be exposed to an outside of the cleaner based on the discharge cover separating from the housing (Fig. 4, [0120]).

Regarding Claim 11, Smith in view of Ruben teaches the limitations of Claim 4, as described above, and Smith further teaches a housing (Ref. 27, [0079], Fig. 3) that receives the suction motor, the discharge cover being configured to couple to and separate from the housing; and 
a pre-filter (Ref. 40, Fig. 3, [0079])that is configured to surround a portion of the suction motor, wherein the discharge cover is configured to support the pre-filter and to fix the pre-filter inside the housing (Fig. 4).

Regarding Claim 12, Smith in view of Ruben teaches the limitations of Claim 9, as described above, and Smith further teaches a housing (Ref. 27, [0079], Fig. 3)  that receives the suction motor, the discharge cover being configured to couple to the housing (Ref. 121, Fig. 3), 34Attorney Docket No.: 20519-0303010 Client Ref. No.: 17DSG014USO1C8C1/ P017-00060USC8C1
wherein the discharge cover is configured to, based on coupling to the housing, apply pressure to the pre-filter to fix the pre-filter inside the housing (Fig. 4).

Regarding Claim 28, Smith in view of Ruben teaches the limitations of Claim 11, as described above, and Smith further teaches wherein at least a portion of the pre-filter (Ref. 40, Fig. 2) is configured to be disposed at an upper side of the suction motor (Fig. 2).

Regarding Claim 29, Smith in view of Ruben teaches the limitations of Claim 12, as described above, and Smith further teaches wherein the discharge cover is configured to press to an upper side of the pre-filter (Ref. 30 & 31, Fig. 2 & 4, [0106]) to thereby fix the pre-filter inside the housing.

Response to Arguments
Examiner acknowledges the amendments to the drawings, filed 12 May 2022, and withdraws the drawing objections.
Examiner acknowledges the cancellation of claim 27 in amended claims, filed 12 May, 2022.
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 1, Applicant’s arguments cited, see pg. 10-11 of Applicant remarks, filed, 12 May, 2022, with respect to a circumferential surface that surrounds an extension line of the rotary shaft have been fully considered and are not persuasive.  Upon further review and consideration, examiner notes the reference Smith still meets the limitations of claim 1 and 14, as set forth in the 103 rejection above.  Smith shows in Fig. 2 and 4 the discharge cover having a circular dimension that surrounds an extension line of the rotary shaft of the impeller due to when the extension line intersects with the circumferential surface, the circumferential surface  surrounds the extension line.  
Regarding Claim 14, Applicant’s arguments cited, see pg. 10-11 of Applicant remarks, filed, 12 May, 2022, with respect to an upper space have been fully considered and are not persuasive.  Upon further review and consideration, examiner notes the reference Smith still meets the limitations of claim 14, as set forth in the 103 rejection above.  Smith shows in Fig. 9E that upper space labeled is connected with the airflow patterns of the vacuum thereby providing some airflow space. 

    PNG
    media_image5.png
    590
    523
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 7-8, 13, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, Smith as modified, the closest prior art of record, discloses limitations of the claim in the rejection of claims 1-6, 9-12, and 14-31, as described above, but Smith as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious that the pre-filter is configured to be disposed between the discharge cover and the impeller, as particularly required by the claim, in combination with the additional elements of the claims. 

Regarding Claim 8, Smith as modified, the closest prior art of record, discloses limitations of the claim in the rejection of claims 1-6, 9-12, and 14-31, as described above, but Smith as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious that a pre-filter configured to surround a portion of the impeller, as particularly required by the claim, in combination with the additional elements of the claims.

Regarding Claim 13, Smith as modified, the closest prior art of record, discloses limitations of the claim in the rejection of claims 1-6, 9-12, and 14-31, as described above, but Smith as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious that a pre-filter that is configured to be disposed in the upper space and cover the upper side of the impeller, as particularly required by the claim, in combination with the additional elements of the claims.

Regarding Claim 32, Smith as modified, the closest prior art of record, discloses limitations of the claim in the rejection of claims 1-6, 9-12, and 14-31, as described above, but Smith as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious the air flow space being configured to guide air into an upper portion of the impeller, as particularly required by the claim, in combination with the additional elements of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EO (2016/0088988), Conrad (2014/0237758), Smith (2014/0137362), Smith (2013/0091815), and Horne (2010/0242221), describes a vacuum with a suction unit, motor, and dust separation unit and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to efficiently clean surfaces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723